Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 19, 2021

                                        No. 04-21-00244-CV

IN RE ELECTRIC RELIABILITY COUNCIL OF TEXAS, INC., and William L. Magness

                     From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2021CI04574
                          Honorable Solomon Casseb, III, Judge Presiding


                                          ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Liza A. Rodriguez, Justice

           The Relator’s Motion for Rehearing is hereby DENIED.




                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2021.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court